NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted August 27, 2009
                                 Decided August 28, 2009

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 08‐2499

UNITED STATES OF AMERICA,                          Appeal from the United States District
           Plaintiff‐Appellee,                     Court for the Northern District of Illinois,
                                                   Western Division.
       v.
                                                   No. 07 CR 50008‐1
TRAMELL WATSON,
    Defendant‐Appellant.                           Frederick J. Kapala,
                                                   Judge.

                                        O R D E R

        Tramell Watson was riding in the passenger seat of a car that drew the attention of
two police officers.  The officers stopped the car and found that Watson, who had a felony
conviction, was carrying a gun.  He was charged with possession of a firearm by a felon, 18
U.S.C. § 922(g)(1).  After Watson unsuccessfully sought to have the gun suppressed, a jury
was selected.  During jury selection, the government used a peremptory strike to remove
the lone African American from the jury pool.  The jury eventually voted to convict
Watson, and he was sentenced to 120 months’ imprisonment.  Watson filed a notice of
appeal, but his appointed lawyers move to withdraw under Anders v. California, 386 U.S. 738
(1967), because they cannot discern any nonfrivolous ground for appeal.  Watson did not
No. 08‐2499                                                                              Page 2

accept our invitation to respond to his lawyers’ submission.  See CIR. R. 51(b).  Limiting our
review to the potential issues identified in counselʹs facially adequate supporting brief, see
United States v. Cano‐Rodriquez, 552 F.3d 637, 638 (7th Cir. 2009), we grant counselʹs motion
and dismiss the appeal.

        The first potential issue discussed by counsel is whether Watson could challenge the
district court’s ruling on the suppression motion.  The court denied the motion after
hearing testimony from the police officers who stopped the car and from Jonathan Grant,
the driver.  Officer Richard Kennedy testified that on the night of January 3, 2007, he was
driving a squad car with Officer Shalene Eagleson in the passenger seat when he saw a gold
car in his rear‐view mirror.  The officers were driving at the speed limit, so when the gold
car passed them, Kennedy knew that the driver was speeding.  Both he and Eagleson saw
that the driver was not wearing a seatbelt.  Grant, the driver, testified that he was wearing
his seatbelt.  The officers followed the car for several blocks before Grant turned into a
residential driveway.  Kennedy testified that the officers turned on their emergency lights
just before the car pulled into the driveway, Eagleson testified that they turned on the lights
at least a block before reaching the driveway, and Grant testified that the lights went on
after he turned into the driveway.

        After the gold car stopped in the driveway, the officers parked their car in the
driveway behind it and approached.  While Grant produced an identification card, the
officers shined their flashlights into the car.  They saw one passenger in the front seat and
one in the back.  The officers were able to tell that the front‐seat passenger was holding two
open bottles, one of juice and one of cognac.  Kennedy recognized the front‐seat passenger
as Watson from previous interactions.  The officers ordered Watson to put his hands on the
dashboard, but instead of following the officers’ orders, he reached into his jacket pockets
and removed several handfuls of balled‐up dollar bills, which he threw into the rear seat. 
The officers later totaled the cash at about $1,600.  After removing the driver and the rear‐
seat passenger from the car, Kennedy approached the passenger side and told Watson to
hand him the bottles.  As Watson handed Kennedy the bottles, the officer saw the grip of a
handgun in Watson’s lap.  Kennedy then drew his weapon and told Watson not to move
his hands.  While Kennedy held his weapon against Watson’s head, he removed the gun he
had seen in Watson’s lap.

        In denying Watson’s motion to suppress the gun, the district court credited the
officers’ testimony that Grant was not wearing a seatbelt.  Thus, based on the officers’
reasonable belief that the driver had violated a traffic law, the court ruled that the stop was
lawful.  See United States v. Dowthard, 500 F.3d 567, 569‐71 (7th Cir. 2007).   We would
review the district court’s factual finding for clear error and its legal conclusion de novo. 
See United States v. Groves, 559 F.3d 637, 640 (7th Cir. 2009).  But the factual finding is
No. 08‐2499                                                                                  Page 3

unassailable.  The officers’ testimony contained minor inconsistencies, but nothing that
would lead us to question the court’s decision to credit the officers’ testimony over Grant’s. 
See United States v. House, 551 F.3d 694, 700 (7th Cir. 2008).  And because a driver’s failure to
wear a seatbelt is a violation of Illinois law, see 625 ILCS 5/12‐603.1, any argument against
the district court’s legal conclusion would be frivolous.  See Dowthard, 500 F.3d at 569‐71. 
Counsel also consider challenging the stop based on its location in a private driveway, but
because there was no evidence that Grant’s presence in the driveway was even authorized
by the driveway’s owner, he had no reasonable expectation of privacy there.  See Minnesota
v. Olson, 495 U.S. 91, 99‐100 (1990); see also Bleavins v. Bartels, 422 F.3d 445, 454 (7th Cir. 2005)
(there is generally no right to privacy in a driveway).

         The next issue counsel consider raising is the government’s use of a peremptory
strike against the only African American in the venire.  Watson objected to the strike under
Batson v. Kentucky, 476 U.S. 79 (1986).  Although the district court ruled that Watson had not
made a prima facie case of a racially discriminatory strike, the court asked the government
to explain the strike in order to make a record for appeal.  The prosecutor answered that the
prospective juror had previously been fined for illegally possessing a gun in her car, so the
government did not want her deciding a case involving the illegal possession of a gun in a
car.  Without explicitly deciding whether this justification was race‐neutral, the district
court excused the juror.  The district court was correct that Watson failed to make a prima
facie case because he did not point to any evidence of discrimination beyond the stricken
juror’s race.  See United States v. McMath, 559 F.3d 657, 664 (7th Cir. 2009).  Even if Watson
had pointed to evidence that created an inference of discrimination, we see nothing in the
record that would call into question the government’s race‐neutral explanation for the
strike.  Accordingly, any argument that the court erred by allowing the strike would be
frivolous.

       Finally, counsel consider a challenge to Watson’s prison sentence of 120 months, the
statutory maximum.  See 18 U.S.C. § 924(a)(2).  The district court based its sentencing
decision on, among others reasons, suspicion over Watson’s possession of about $1,600 even
though he was unemployed, his history of noncompliance with conditions of his state
probation and parole, and his history of violent and aggressive behavior.  Because Watson’s
guidelines range was above the statutory maximum sentence he received, we would review
that sentence with a presumption of reasonableness.  See United States v. Sawyer, 558 F.3d
705, 714‐15 (7th Cir. 2009).  Counsel have not suggested any way, and we see none, that
Watson could overcome the presumption.

     Accordingly, counselʹs motion to withdraw is GRANTED, and the appeal is
DISMISSED.